DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court on appeal from the Sandusky County Court of Common Pleas, which denied appellant Thomas Ricci's motion to suppress and, following a no contest plea, found him guilty and sentenced him for possession of cocaine. For the reasons that follow, we dismiss the appeal.
 {¶ 2} In November 2002, the trial court held a hearing on appellant's motion to suppress evidence and, at the conclusion of the evidence, the court announced its decision denying the motion. While the hearing and the court's announcement were transcribed, the decision to deny the motion was never prepared, signed and journalized. Subsequently, appellant pleaded no contest to the charge and was sentenced accordingly. Appellant now assigns as error the trial court's decision denying his motion to suppress.
 {¶ 3} "It is an invariable rule that a court speaks only through its journal * * *." Andrews v. Bd. of Liquor Control, (1955),164 Ohio St. 275, 281. Since no judgment entry exists denying the motion to suppress, the appeal is dismissed until such time as such a judgment on the motion is entered on the court's journal.
 {¶ 4} Upon due consideration, the appeal is dismissed. Appellant is ordered to pay the court costs of this appeal.
Appeal Dismissed.
Richard W. Knepper, J., Mark L. Pietrykowski, J. and Arlene Singer, J., concur.